AO 245H WDNC Rev. 4/04) Judgment in a Criminal Case for a Petty Offense (Short Form) Sheetl



                                                  United States District Court
                                              For The Western District of North Carolina

 UNITED STATES OF AMERICA                                                                     JUDGMENT IN A CRIMINAL CASE
                                                                                              (Petty / Misdemeanor Offenses)

                                                                                              Case   Number:   1.19-po-2
 GABREILLE C. MURRAY

                                                                                              #?J.:311ffL,"'.u,       -f&1LD,*
THE DEFENDANT:                                                                                                        ]ct 22 208
-*.-frffitu"t"o                     1ru,rr"
                            "ount
                                              ororr.n..                  Date of   offense a"r*"&?r"*-%ffi*
 l8 usc   l7l3                      ISSUANCE OF      MONEY               7lt8/2017   -08 8/20t',1        1

                                    ORDERS WITHOUT
                                    PAYMENT

IMPOSITION OF SENTENCE:
That the defendant pay a fine in the amount of $1 ,000. All monies due by 1111912019.

                                                                                     Date of Imposition ofSentence: 10122/2019




                                                                                              fr 4 C".r,--
                                                                lr r.r'r'u ItN

I have executed this Judgment as follows:




         Defendant delivered on
at                                                      with a certlfied copy of this Judgment.

                                                        By
                                                                 United States Deputy Marshal
